Form 132 − 13sum

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 19−30569−JNP
                                         Chapter: 13
                                         Judge: Jerrold N. Poslusny Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Warren J Cooper                                          Marcianne Cooper
   510 Arndt Avenue                                         510 Arndt Avenue
   Riverside, NJ 08075                                      Riverside, NJ 08075
Social Security No.:
   xxx−xx−3319                                              xxx−xx−8344
Employer's Tax I.D. No.:


                           NOTICE OF HEARING ON CONFIRMATION OF PLAN


Date:               1/8/20
Time:                10:00 AM
Location:            4th Floor Courtroom 4C, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper
Street, Camden, NJ 08101−2067

             An objection to confirmation of the plan, including any motions referenced therein to avoid judicial liens
under 11 USC section 522(f) and/or to avoid liens and reclassify claims in whole or in part, shall be filed and served
seven days before confirmation. Filing a motion for relief from the automatic stay will not be considered an objection
to the confirmation.

          If, at the confirmation hearing, it is determined that the debtor's plan is not confirmable, the case
may be dismissed or converted.

A copy of the Plan will follow this notice.




Dated: October 31, 2019
JAN: llb

                                                     Jeanne Naughton
                                                     Clerk, U. S. Bankruptcy Court
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-30569-JNP
Warren J Cooper                                                                                            Chapter 13
Marcianne Cooper
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: Oct 31, 2019
                                      Form ID: 132                       Total Noticed: 18

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 02, 2019.
db/jdb         +Warren J Cooper,    Marcianne Cooper,    510 Arndt Avenue,    Riverside, NJ 08075-3704
518543426      +Account Resolution Services,    Attn: Bankruptcy,     Po Box 459079,   Sunrise, FL 33345-9079
518543427      +Andrew D Horowitz,    235 Peachtree Street NE,    Suite 1900,    Atlanta, GA 30303-1417
518543428      +Apex Asset Management,    2501 Oregon Pike,    Suite 201,    Lancaster, PA 17601-4890
518543429     ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank Of America,      Attn: Bankruptcy,    Po Box 982238,
                 El Paso, TX 79998)
518543430      +Bank of America,    4909 Savarese Circle,    Fl1-908-01-50,    Tampa, FL 33634-2413
518543432      +Cenlar Mortgage Central loan Administrat,     Attn: Bankruptcy,    425 Phillips Blvd,
                 Ewing, NJ 08618-1430
518543433      +First Federal Credit Control,    Attn: Bankruptcy,     24700 Chagrin Blvd, Ste 205,
                 Cleveland, OH 44122-5662
518543437      +Nissan Motor Acceptance,    Attn: Bankruptcy,    Po Box 660360,    Dallas, TX 75266-0360
518543440      +Td Auto Finance,    Attn: Bankruptcy,    Po Box 9223,    Farmington Hilss, MI 48333-9223

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Nov 01 2019 00:11:59        U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Nov 01 2019 00:11:56        United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518543431       E-mail/Text: clientrep@capitalcollects.com Nov 01 2019 00:13:04        Capital Collection Services,
                 Attn: Bankruptcy,    Po Box 150,   West Berlin, NJ 08091
518543434      +E-mail/Text: cio.bncmail@irs.gov Nov 01 2019 00:11:09       Internal Revenue Service,
                 P.O. Box 7346,    Philadelphia, PA 19101-7346
518543435      +E-mail/Text: bncnotices@becket-lee.com Nov 01 2019 00:10:53        Kohls/Capital One,
                 Attn: Credit Administrator,    Po Box 3043,    Milwaukee, WI 53201-3043
518543436      +E-mail/PDF: resurgentbknotifications@resurgent.com Nov 01 2019 00:13:43
                 LVNV Funding/Resurgent Capital,    Attn: Bankruptcy,    Po Box 10497,
                 Greenville, SC 29603-0497
518543438       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Nov 01 2019 00:26:43
                 Portfolio Recovery,    Attn: Bankruptcy,    120 Corporate Blvd,    Norfold, VA 23502
518543439       E-mail/Text: colleen.atkinson@rmscollect.com Nov 01 2019 00:13:00        Receivable Management Inc,
                 7206 Hull Rd,   Ste 211,    Richmond, VA 23235
                                                                                                TOTAL: 8

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 02, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 31, 2019 at the address(es) listed below:
              Albert Russo     docs@russotrustee.com
              Brad J. Sadek    on behalf of Debtor Warren J Cooper bradsadek@gmail.com, bradsadek@gmail.com
              Brad J. Sadek    on behalf of Joint Debtor Marcianne Cooper bradsadek@gmail.com,
               bradsadek@gmail.com
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 5
